Citation Nr: 1217735	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-10-216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to April 11, 2009 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 2004 to January 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for PTSD, effective the day following discharge from active service. 

In an April 2009 supplemental statement of the case, the RO granted an increased rating of 70 percent for PTSD, effective April 11, 2009.  

In January 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system revealed additional documents pertinent to the present appeal that have been considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Service personnel and treatment records showed that the Veteran served as an infantryman in Iraq.  He participated in multiple combat engagements and experienced the deaths of several close friends.  Upon return from Southwest Asia, the Veteran sought psychosocial counseling services from a military clinic in October and November 2007.  A psychologist diagnosed anxiety disorder.  Other treating therapists diagnosed PTSD.  In May 2008, the RO granted service connection and a 30 percent initial rating for PTSD.  In April 2009, the RO granted an increased rating of 70 percent for PTSD.  The Veteran contends that his symptoms are more severe than are contemplated by these ratings.  

The Veteran underwent VA compensation and pension mental health examinations in April 2008 and April 2009.  After review of the examination reports and the remainder of the claims file, the Board concluded that several factors affecting the Veteran's social and occupational impairment required additional development.  Although examiners noted significant PTSD symptoms, the Veteran reported that he was interested in joining the National Guard and attending college full time.  He reported that he had a good relationship with a fiancé and maintained relationships with some friends and fellow veterans.  He reported receiving counseling at a Vet Center, treatment in a VA OEF/OIF program, and employment at a work/study job at a VA Regional Office.  In a January 2011 remand, the Board instructed the Appeals Management Center or RO to obtain additional information, VA treatment reports, and a current VA mental health examination. 

In a January 2011 letter to the Veteran, the AMC requested information on the Veteran's Army National Guard or Reserve service and his college attendance and degrees received since service.  In correspondence in March 2011, the Veteran noted that he had difficulty concentrating in class but did not report his course load or progress and did not report his Army status.  The Veteran did not appear for a scheduled examination in January 2011 with no good cause shown.  

Some VA outpatient treatment records were received and associated with the claims file.  Examiners noted that the Veteran worked as a carpenter and attended college full time at least through January 2010.  In November 2009, he received treatment for an injury while playing football.  There are references in an October 2009 neuropsychology examination to Vet Center counseling and the OEF/OIF program with the names of the care providers, but records of this treatment have not been requested or obtained.  In May 2009, an examiner noted that the Veteran was preparing to participate in two weeks of military duty and would be married after summer vacation.  Although VA speech pathology testing in April 2009 showed some memory deficits, the October 2009 neuropsychologist noted no memory or cognitive disorders as would be consistent with successful college studies.  

VA disability award records show that the Veteran has a combined disability rating of 50 percent, effective the day following discharge from active duty in January 2008 and 80 percent effective in April 2009.  In correspondence in September 2011, the RO noted that the Veteran received 82 days of military pay in 2010 indicating that the Veteran was serving in the National Guard or Army Reserve despite his degree of disability.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the January 2011 letter to the Veteran, the AMC incorrectly asked the Veteran to provide the records of VA treatment that were requested by the Board.  As the current record continues to show inconsistencies in the degree of social and occupational impairment and as several remand instruction were not accomplished, further development is necessary to decide the claim. 
Accordingly, the case is REMANDED for the following action:

1.   Request from the Department of Defense Manpower Data Center a report of all military training pay received by the Veteran in the years 2008 through 2011.  Associate the report with the claims file. 

2.  Request from the appropriate service department all service treatment and personnel records for the Veteran's National Guard or Reserve service and associate any records received with the claims file.  

3.  Request all records of counseling and treatment of the Veteran at the Buffalo Vet Center since January 2008 and associate any records received with the claims file. 

4.  Request an assessment of the Veteran's duties, performance, and any workplace accommodations from the appropriate VA supervisor of the work study program at the Buffalo RO in 2008 and 2009.  Associate any records received with the claims file.  

5.  Request all records of VA inpatient or outpatient mental health treatment starting in April 2008 in the OEF/OIF program and Batavia VA Medical Center residential program.  Associate any records received with the claims file. 

6.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for an initial rating in excess of 30 percent prior to April 11, 2009 and in excess of 70 percent thereafter for PTSD.   If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.   38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


